DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant's amendment filed on 09/14/2021 has been entered.  Claims 1, 8, and 15 have been amended.  Claim 5 has been cancelled.  No claim has been added.  Claims 1-4 and 6-23 are still pending in this application, with claims, 1, 8, and 15 being independent.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the limitation wherein a device comprise chip with an integrated circuit being embedded in a frontplane layer , a radio-frequency planar coils embedded in a backplane layer, and a plurality of on-chip electrodes integrated on a top layer of the integrated circuit and configured to directly sense the neural signals of the subject and provide the neural signals to the plurality of amplifiers, wherein the plurality of on-chip electrodes comprise a pillar electrode array or a planar electrode array with the plurality of on-chip electrodes comprising at least 1000 electrodes. The closest prior arts found being cited prior arts to Nurmikko et al. (US 10,433,754 B2), Deterre et al. (US 2015/0094786 A1), and Maghribi (US2006/0074460 A1) are the closest found art to the pending claims. Nurmikko discloses a device with a chip-scale circuits that amplify, digitize, and control neutral signal in an integrated circuit board, and a radio-frequency board which handles wireless communication, but failed to teach the limitation of the electrode layer.  U.S. Patent Application 2009/0301994 A1 to Bhandari et al. disclose another electrode array in form of needle (pillar) electrodes, but does not specify that the number of electrode would exceed 1000.   
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH DUC G PHAM/Examiner, Art Unit 3792       

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792